DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skazinski et al. (US Patent No. 6247099), hereinafter referred to as Skazinski, in view of Singh et al. (US Pub. No. 2006/0173851), hereinafter referred to as Singh, further in view of Lingarajappa et al. (US Pub. No. 2020/0133773), hereinafter referred to as Lingarajappa.
Referring to claims 1, 8, and 15, Skazinski discloses a method for use in a storage system having a plurality of storage processors (controller A-B, fig. 2), the method comprising: receiving, at a first storage processor in the plurality, an Input/Output (I/O) request (write to controller A, fig. 2) that is associated with a storage object (logical storage unit (LUN), col. 4, lines 20-25), wherein the I/O request is routed to the first storage processor in accordance with a routing protocol routing I/O requests that are associated with the storage object (Read and Write commands, the host identifies the Storage Volume to which the command is directed through the use of a Logical Unit Number (LUN); col. 18, lines 30-35); identifying an entity (Storage Volume Reservation Table, col. 9 line 40 to col. 10 TABLE 1) associated with the I/O request and the storage object (LUN reservation table to Verify that a new update to the data is allowed, or can be granted; col. 4, lines 25-30); detecting, by the first storage processor, whether the first storage processor is a current owner of the storage object (DO WE HAVE FULL OWNERSHIP OF THIS LUN?; 204, fig. 8); when the first storage processor is the current owner of the storage object (204->YES, fig. 8), setting a lock on the entity, the lock being set by the first storage processor, the lock being set independently of any other storage processors in the plurality (the controller has a full ownership (as indicated by the FULL LOCK bit being set in the Volume State field); col. 16, lines 55-60); when the first storage processor is not the current owner of the storage object (204/206/208/210->NO, fig. 8), setting the lock in cooperation with the current owner of the storage object (controller must request a lock from the other controller (step 212); col. 17 lines 10-15, fig. 8); and executing the I/O request based on the entity after the lock has been set (When the controller receives the acknowledgment that the lock has been granted (Step 213) the controller proceeds to Accept Command (step 215). The granted lock is added to the hash table of locks for the controller; col. 17 lines 15-20), wherein the lock includes a local lock that is set and released only by the owner of the storage object (local locks, col. 10, lines 55-60; NOTE: the pending local locks are requests to other controllers for a lock, the other controller having ownership according to fig. 8, which teaches the local lock being controlled by the owner).
While Skazinski is concerned with directing data traffic and consideration of ownership (see col. 1, lines 55-60, and claim 33), Skazinski does not appear to explicitly disclose the routing protocol “is configured to give preference to an owner of the storage object” and “such that using the local lock in conjunction with the routing protocol results in a reduction of inter-processor network traffic within the storage system, the inter-processor network traffic including network traffic that is associated with setting the lock.” Furthermore, While Skazinski teaches logical unit number addressing and maintaining an internal mapping of which LUN represents which storage volumes (col. 9, lines 5-10 and col. 16, lines 50-55), Skazinski is silent regarding the specifics of mapping the LUN addressing and therefore does not appear to explicitly disclose “the entry including a metadata page that maps a logical block address (LBA) provided in the I/O request to a corresponding physical address”.
However, Singh teaches a routing protocol “is configured to give preference to an owner of the storage object” and “such that using the local lock in conjunction with the routing protocol results in a reduction of inter-processor network traffic within the storage system, the inter-processor network traffic including network traffic that is associated with setting the lock” (if the given node is not the owner, it may determine the current owner of the corresponding data block(s) from the data ownership information, and forward the request to the current owner node of the data block(s) using, for example, private network connections, [0009]; NOTE: as indicate above, Skazinski demonstrates ownership “that is associated with setting the lock”, and as indicated by Singh in paragraph [0010] changing ownership propagates more ownership information across the network inter-connect, and therefore the request routing protocol results in a reduction).
Furthermore, Lingarajappa discloses the entry including a metadata page that maps a logical block address (LBA) provided in the I/O request to a corresponding physical address; (mapping between the logical address of such data and the physical address of such data may be stored in the main page table structure 120, Similarly, the metadata of such data may be written to the first metadata page 118 or another page of the pages 115…mapping between the logical address of such metadata and the physical address of such metadata may be stored in the auxiliary page table structure 122, Overall, a page of the pages 115 may be used to store either data or metadata; [0042]).
Skazinski, Singh, and Lingarajappa are analogous art because they are from the same field of endeavor, managing storage structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Skazinski, Singh, and Lingarajappa before him or her, to modify the storage system of Skazinski to include the ownership routing of Singh and the mapping of Lingarajappa because the routing would reduce the request handling operations and the mapping would facilitate efficient utilization of the storage space.
The suggestion/motivation for doing so would have been to reduce network data propagation (Singh: [0010]) and facilitate efficient utilization of the storage space (Lingarajappa: [0011]).


As to claims 2, 9, and 16, Skazinski discloses setting the lock on the entity in cooperation with the current owner of the storage object (controller must request a lock from the other controller (step 212); col. 17 lines 10-15, fig. 8). 
Skazinski does not appear to explicitly disclose the setting includes: (i) requesting a transfer of ownership of the storage object from a second storage processor to the first storage processor, the second storage processor being the current owner of the storage object and (ii) setting the lock by the first storage processor after ownership of the storage object has been transferred from the second storage processor to the first storage processor.
However, Singh discloses (i) requesting a transfer of ownership of the storage object from a second storage processor to the first storage processor, the second storage processor being the current owner of the storage object (edit or otherwise alter the data ownership information (e.g., data block partition table) to make the requesting node the owner of the requested data block(s). In this latter case, the requesting node may then complete the requested transaction; [0010]) and (ii) setting the lock by the first storage processor after ownership of the storage object has been transferred from the second storage processor to the first storage processor (NOTE: after making the requesting node the owner, the request node becomes the current owner, and a lock is set by the current owner according to “a current owner node may check to see if it is employing the requested data block(s) (e.g., has a lock on the requested data block(s)”, see [0010]).
Singh: [0010]).

As to claims 3, 10, and 17, Skazinski discloses wherein setting the lock on the entity in cooperation with the current owner of the storage object includes: (i) transmitting, to a second storage processor, a request to set the lock, the second storage processor being the current owner of the storage object (controller must request a lock from the other controller (step 212); col. 17 lines 10-15, fig. 8), and (ii) waiting until an indication is received, from the second storage processor, that the lock has been set before executing the I/O request (When the controller receives the acknowledgment that the lock has been granted (Step 213) the controller proceeds to Accept Command (step 215). The granted lock is added to the hash table of locks for the controller; col. 17 lines 15-20).

As to claims 4, 11, and 18, Skazinski discloses wherein detecting whether the first storage processor is the current owner of the storage object (DO WE HAVE FULL OWNERSHIP OF THIS LUN?; 204, fig. 8) includes retrieving, from the storage object, an ownership attribute that identifies the current owner of the storage object (controller checks the Storage Volume Reservation Table Volume State field for the Storage Volume identified by the LUN associated with the Host Request; col. 16, lines 55-60).

As to claims 5, 12, and 19, Skazinski discloses the I/O request includes a write request (233, fig. 9).

However, Lingarajappa discloses executing the I/O request based on the entity includes identifying the physical address (mapping between the logical address of such data and the physical address; [0042]) at least in part based on the entity and writing data to the physical address (first physical address may point to a page…the page is to be used to store data; [0030]; storage nodes to write data to their own pages, [0077]).
The suggestion/motivation to combine remains as indicated above.

As to claims 6, 13, and 20, Skazinski discloses the I/O request includes a read (203, fig. 8).
Skazinski does not appear to explicitly disclose executing the I/O request based on the entity includes identifying the physical address at least in part based on the entity and reading data from the physical address.
However, Lingarajappa discloses executing the I/O request based on the entity includes identifying the physical address (mapping between the logical address of such data and the physical address; [0042]) at least in part based on the entity and reading data from the physical address (first physical address may point to a page…the page is to be used to store data; [0030]; first data may be read from the block in the first data page that stores the first data, [0092]).
The suggestion/motivation to combine remains as indicated above.

fig. 8 flow diagram enforces policy of locks).


Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
Regarding the amendments to the independent claims, on pg. 11 of the response, the applicant submits:
“As discussed during the interview, Skazinsky discloses ‘LOCAL RESERVATION bit in the Volume State field.’ {See Skazinsky at col. 18, 11. 46-47.) However, Skazinsky makes no mention that only the owner of the volume is permitted to set this bit. Furthermore, Skazinsky discloses ‘A local locks pending list (localLocksPending) [that] contains all of the outstanding lock requests made by this controller to other controllers.’ {See Skazinsky at col. 10, 11. 58-60.) However, Skazinsky makes no mention of that list being associated with local locks, as required by claim 1.”

The Examiner respectfully disagrees.  As explained in the rejections above, which address the amendments, Skazinski demonstrates the local lock as it relates to the setting of the lock by the owner.
The applicant’s remarks on pg. 11 and pg. 12 indicated as “Second.” and “Third.” are moot in view of the new grounds of rejection.
The applicant’s remarks on pg. 12 indicated as “Fourth.” assert:
“…Skazinsky discloses an arrangement in which a controller checks if it has full ownership over a LUN and, if it does, it proceeds to accept a command.’ (See Skazinsky at col. 16, 11. 55-60). In other setting a lock’, let alone ‘setting a lock on a metadata page’ as recited by claim 1…
…Lingarajappa makes no mention that a lock is being placed on the metadata page. Because neither Skzainsky nor Lingarajappa discloses ‘setting a lock on a metadata page,’ it is believed that the applied combination of Skazinsky and Lingarjappa does not disclose or suggest the limitation of ‘when the first storage processor is the current owner of the storage object, setting a lock on the entity .... the entity including a metadata page that maps a logical block address (LBA) provided in the I/O request to a corresponding physical address,’ as required by claim 1.””

The Examiner respectfully disagrees. As demonstrated by the rejection, Skazinski teaches setting the lock (the controller has a full ownership (as indicated by the FULL LOCK bit being set in the Volume State field); col. 16, lines 55-60) and Lingarajappa teaches provide a metadata page relating information to the entity (mapping between the logical address of such data and the physical address of such data may be stored in the main page table structure 120, Similarly, the metadata of such data may be written to the first metadata page 118 or another page of the pages 115…mapping between the logical address of such metadata and the physical address of such metadata may be stored in the auxiliary page table structure 122, Overall, a page of the pages 115 may be used to store either data or metadata; [0042]).



Conclusion
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184